Citation Nr: 1439636	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-30 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an August 2008 rating decision issued by RO.  

The Board remanded the case for additional development in May 2012.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In its May 2012 remand, the Board directed that certain evidentiary development be completed, including affording the Veteran a VA examination.  The Veteran has a right to compliance with the remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While a VA examination was performed in June 2012, it was inadequate insofar as it appears the examiner did not carefully review the claims file and made various inaccurate statements about the facts in his examination report.  

For example, the examiner indicated that there had been no injury or treatment of the Veteran's left knee prior to or during service even though the service treatment records showed that he reported hurting both knees playing sports prior to service, had multiple complaints of bilateral knee pain in service, was diagnosed with bilateral chrondromalacia patella and patella alta in service and was discharged as the result of his bilateral knee condition.  

The examiner further noted that the Veteran's left knee pain started in 2007 and that there was a 37 year gap in treatment.  However, VA examinations from 1971 and 1976 showed complaints of bilateral knee pain.  

Additionally, the history recorded by the examiner for the left knee and low back conditions is materially different from that recorded at the time of the earlier July 2008 examination.  

Notably, the history for the left knee that was recorded on the July 2008 examination was similar to what the Veteran had reported at his examination in 1971.   

Due to the inadequacy of the June 2012 examination, a new examination with opinion is necessary in order to decide the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed low back and left knee disorders.  The examiner must review the entire record, to include the service treatment records and the earlier VA examination reports.  

After reviewing the entire record, the examiner should provide responses to the following questions:

What is the most accurate diagnosis for the Veteran's left knee disorder?

Did the current left knee disorder clearly and unmistakably (obviously and manifestly) pre-exist the Veteran's period of active service?  If so, is it clear and unmistakable that it was not aggravated by that service?

If a left knee disorder did not exist prior to service, is it as least as likely as not (at least 50 percent likely) that any current left knee disability had its clinical onset during service or otherwise was due to an injury or other incident of that service?

Is it at least as likely as not that any current left knee disability was caused or made aggravated by the service-connected right knee internal derangement, to include as due to altered gait.  

Is it at least as likely as not that any current low back disability had its clinical onset during service or otherwise was due to an injury or other incident of that service?

Is it at least as likely as not that any currently low back disability was caused or aggravated by the service-connected right knee internal derangement, to include as due to altered gait.

The examiner must provide a complete rationale for each opinion in the report of examination.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, he or she should explain why this is the case.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence that is of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The  Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



